On September 16, 2009, this court found Kevin Hughley to be a vexatious litigator under S.Ct.Prac.R. XIV(5)(B). This court further ordered that Hughley was prohibited from continuing or instituting legal proceedings in this court without first obtaining leave. On December 10, 2009, Hughley submitted a motion for leave to file a writ of habeas corpus via R.C. 2929.41(A) and 2929.34(C). Upon review of the proffered motion for leave,
It is ordered by the court that Kevin Hughley’s motion for leave is denied.